PER CURIAM:
The appellant has appealed from the denial of a motion for the correction of sentence pursuant to Rule 35, Federal Rules Crim.Proc., 18 U.S.C.A. After waiver of counsel, appellant entered a plea of guilty to all three counts of an indictment. Each count carried a maximum penalty of five years. The district court imposed a general sentence of six years. The contention is that the sentence is illegal under Benson v. United States, 5th Cir. 1964, 332 F.2d 288. The sentence was imposed prior to the decisión in the Benson case. The question is whether Benson should be given retrospective effect. It is our conclusion that retrospective effect is not required either by the Constitution of the United States or by anything said in the Benson opinion. See Tehan v. United States ex rel. Shott, 382 U.S. 406, 86 S.Ct. 459, 15 L.Ed.2d 453, 456-461 (1966). The order of the district court is
Affirmed.